Citation Nr: 1451419	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for eczema.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to a temporary total evaluation for treatment for a left knee disability, requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2008 the RO granted service connection for a lumbar spine disability assigning a 10 percent rating, effective February 19, 2008; granted service connection for eczema assigning a 0 percent rating, effective February 19, 2008; and denied service connection for sleep apnea, migraine headaches, and sinusitis.  The RO denied entitlement to a total temporary evaluation for left knee treatment requiring convalescence in an April 2010 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran elected to have a Travel Board hearing scheduled for him on his September 2009 VA Form 9 appealing the initial rating claims for the back and eczema disabilities and the service connection claims for sleep apnea, migraine headaches, and sinusitis.  On his VA Form 9 appealing the claim for a total temporary rating for left knee treatment requiring convalescence in May 2011, the Veteran indicated that he did not want a hearing.  However, he never withdrew his previous request for a Travel Board hearing regarding the other issues.  Moreover, his representative noted on a June 2011 VA Form 646 that with respect to the initial rating claims for the lumbar spine disability and eczema and the service connection claims for sleep apnea, migraine headaches, and sinusitis, the Veteran would present argument at the Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



